BBOWRT, District Judge.
About 5 o’clock in tbe afternoon of May 20, 1890, as dumping scow bio. 6 was going up tbe North river in tow on tbe starboard side of tbe city’s steam tug Dasori, bound for tbe foot of Canal street, tbe scow came in collision with tbe railroad company’s ferryboat Baltimore, wbicb bad just come out of ber slip at Desbrosses street, and tbe port quarter of tbe ferryboat carried away part of tbe bow of tbe scow. Tbe above libel was filed to recover tbe damages.
There is considerable contradiction in tbe details of tbe evidence. But there is one fault wbicb stands out clearly on each side, for wbicb I find no legal justification or excuse, viz.:
1. On tbe part of the ferryboat: That her pilot did not observe tbe Dasori’s signal of two whistles, and when arriving near tbe mouth of tbe slr£>, a point from wbicb be could undoubtedly perceive tbe near and threatening position of tbe Dasori, gave one whistle, and went on in tbe face of danger of collision, instead of reversing and stopping at tbe mouth of tbe slip, as be might and should have done under such circumstances, in accordance with old rule 21. The Greenpoint, 31 Fed. Rep. 231; The Rockaway, 38 Fed. Rep. 856, affirmed 43 Fed. Rep. 544.
2. On tbe part of tbe Dasori: That she did not take proper maneuvers to keep out of tbe way, by stopping and reversing as she might have done when she saw tbe Baltimore coming out of ber slip, tbe Dasori being bound to keep out of tbe way, as tbe Baltimore was on ber own starboard band. But instead of that, the Dasori gave two whistles, undertaking to cross ber bow, wbicb she could not do without collision. She was also in fault for not attending to tbe long whistle given by tbe Baltimore before leaving ber slip and not governing herself accordingly; either by giving at once a danger signal to apprise tbe Baltimore of ber presence, tbe view of tbe Baltimore being obscured by tbe shed between them, or by stopping at once and reversing, which would have avoided collision.
Tbe libelant is, therefore, entitled to recover damages against both respondents, with costs.